Case 6:19-cv-01528-RBD-GJK Document 42 Filed 04/14/20 Page 1 of 3 PageID 203



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                          :
ANDREA THOMAS, DEANDRE TINSON :
and SHONNIKA SPEARS, on behalf            :
of herself and others similarly situated, :           CASE NO.: 6:19-cv-1528-RBD-GJK
                                          :
                                          :           COLLECTIVE ACTION
                      Plaintiffs,         :
               v.                         :
                                          :
                                          :
JSTC, LLC,                                :
COMMERCIAL EXPRESS, INC.                  :
COEI, LLC,                                :
AG PLUS EXPRESS, LLC, and                 :
DROP A BOX, INC.                          :
                                          :
                      Defendants.         :

                      NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04(c), I certify that the instant action:

_____    IS   related to pending or closed civil or criminal case(s) previously filed in this
               Court, or any other Federal or State court, or administrative agency as
               indicated below.

__x__ IS NOT        related to any pending or closed civil or criminal case filed with this Court,
                    or any other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen (14) days after appearance of the party.


Dated: April 14, 2020                  VARNELL & WARWICK, P.A.

                                       By:    /s/ Janet R. Varnell
                                              Janet R. Varnell; FBN: 0071072
                                              Brian W. Warwick; FBN: 0605573
                                              1101 E. Cumberland Ave., Ste. 201H #105
                                              Tampa, FL 33602
                                              Telephone: (352) 753-8600
                                              Facsimile: (352) 504-3301
Case 6:19-cv-01528-RBD-GJK Document 42 Filed 04/14/20 Page 2 of 3 PageID 204



                                   jvarnell@varnellandwarwick.com
                                   bwarwick@varnellandwarwick.com
                                   kstroly@varnellandwarwick.com


                                   BERGER MONTAGUE PC
                                   Sarah R. Schalman-Bergen
                                   (Admitted Pro Hac Vice)
                                   SSchalman-Bergen@bm.net
                                   Michaela L. Wallin (Admitted Pro Hac Vice)
                                   mwallin@bm.net
                                   Krysten Connon (Admitted Pro Hac Vice)
                                   kconnon@bm.net
                                   1818 Market Street, Suite 3600
                                   Philadelphia, PA 19103
                                   Telephone: (215) 875-3000

                                   WILLIG, WILLIAMS & DAVIDSON
                                   Ryan Hancock (Admitted Pro Hac Vice)
                                   rhancock@wwdlaw.com
                                   1845 Walnut Street, 24th Floor
                                   Philadelphia, PA 19103
                                   Telephone: (215) 656-3600

                                   ATTORNEYS FOR PLAINTIFF




                                     2
Case 6:19-cv-01528-RBD-GJK Document 42 Filed 04/14/20 Page 3 of 3 PageID 205




                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on April 14, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing

to all counsel of record.



                                              /s/ Janet R. Varnell
                                             Janet R. Varnell




                                                3
